COUNTY BOARD OF EQUALIZATION AND COUNTY EXCISE BOARD — OFFICERS The election of the chairman and vice-chairman of the County Excise Board pursuant to the provisions of 68 O.S. 2486 [68-2486] (1971), shall constitute the election of the chairman and vice-chairman of the County Board of Equalization. The Attorney General has considered your request for an opinion wherein you in effect raise the following question: What is the method for selecting the Chairman of the County Board of Equalization? Title 68 O.S. 2457 [68-2457] (1971), provides: "A County Board of Equalization is hereby created for each county in the State, composed of three (3) new members. One (1) member shall be appointed by the Oklahoma Tax Commission, one (1) member shall be appointed by the District Judge or a majority of the District Judges in all judicial districts where more than one (1) District Judge is elected, and one (1) member shall be appointed by the Board of County Commissioners, and their tenure of office shall be coterminous with that of the County Commissioners. The County Clerk shall serve as Secretary and the clerk of said Board without additional compensation. . . . "There is also created for each county in the State an Excise Board to be composed of the members of the Equalization Board. The County Clerk shall serve as the secretary and clerk of said Excise Board without additional compensation." 68 O.S. 2458 [68-2458] provides: ". . . Any person becoming a member of one of said boards (Board of Equalization and Excise Board) in any county, shall thereby become a member of the other board for that county, so that the membership of each Board of Equalization and Excise Board shall coincide and be identical as to each county. . . ." Section 68 O.S. 2481 [68-2481] provides: "For attendance upon meetings of the Board of Tax-Roll Corrections the Chairman of the County Equalization Board shall be entitled to compensation at a rate identical to the compensation authorized by law or attendance by the Chairman of the County Board of Equalization upon meeting of the County Board of Equalization. . ." (Emphasis added) There is no statute setting forth the exact procedures by which the Chairman of the County Equalization Board is to be elected. Title 68 O.S. 2457 [68-2457] (1971), supra, does provide, however, that the County Excise Board is to be composed of the members of the Equalization Board. It further provides that the County Clerk is to serve as the secretary of both the Excise Board and the Equalization Board. Section 68 O.S. 2458 [68-2458], supra, goes further by providing that any person who becomes a member of either the Board of Equalization or the Excise Board ipso facto becomes a member of the other Board.  Title 68 O.S. 2481 [68-2481] (1971), supra, is important in that it expresses a legislative intent that the County Equalization Board should have a Chairman. Viewing the statutes in the conjunctive, the conclusion becomes inescapable that it was the legislative intent that the Chairman of the County Excise Board should also serve as the Chairman of the County Equalization Board.  Title 68 O.S. 2486 [68-2486] (1971), provides: "The County Excise Board shall meet at the County Seat on the first Monday of July of each year (Section 2494 of this Code), and organize by electing one of its members as chairman, and another as vice-chairman, who shall preside in the absence of the chairman, for the purpose of performing the duties required of it by law during such fiscal year. . . ." It is the opinion of the Attorney General that the election of the Chairman and Vice-Chairman of the County Excise Board pursuant to the provisions of 68 O.S. 2486 [68-2486] (1971), shall constitute the election of the Chairman and Vice-Chairman of the County Board of Equalization.  (Paul C. Duncan)